F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          NOV 24 2000
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk


MICHAEL WAYNE TRAMMELL,

             Plaintiff-Appellant,
                                                        No. 00-6150
v.
                                                  (W. District of Oklahoma)
                                                  (D.C. No. 99-CV-1546-C)
KATHLEEN HAWK SAWYER,
Director, Bureau of Prisons,

             Defendant-Appellee.




                           ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.



      Michael Trammell, a federal prisoner proceeding pro se, brought this

mandamus action in district court pursuant to 28 U.S.C. § 1361. Trammell

requested that the district court direct the respondent Director of the Bureau of

Prisons, Kathleen Hawk-Sawyer, to “administer proper and sufficient medical

treatment care and maintenance.” Trammell further requested that his care be


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
administered by a certain private physician in Wichita, Kansas. The district court

dismissed the mandamus petition on the following two grounds: (1) Trammell had

not exhausted his administrative remedies; and (2) Trammell had an adequate

remedy at law pursuant to 28 U.S.C. § 1331 and Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Trammell then

filed the instant appeal, challenging the district court’s dismissal of his mandamus

action.

      On September 14, 2000, this court issued an order to show cause directing

the parties to address whether Trammell’s mandamus action is moot. In

particular, this court noted that it appeared from the record that Trammell had

completed his term of incarceration and was presently serving a separate term of

supervised release. This court’s order to show cause directed the parties to

address whether Trammell’s release from custody into supervised release mooted

his mandamus petition, which petition focused exclusively on the type of medical

care Trammell sought and received during his incarceration.

      In response to the order to show cause, the respondent confirmed that

Trammell had been released from custody into supervised release and asserted

that Trammell’s mandamus action was moot under this court’s decision in

McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir. 1999). In McAlpine, the

petitioner sought mandamus to force the prison warden to provide peyote at


                                         -2-
Native American Church ceremonies. After the case was dismissed by the district

court on the merits, but before a decision was reached by this court, the petitioner

was released from custody into supervised release. Noting the jurisdictional

implications, the McAlpine court concluded

      the issue before us is whether a claim of a prison inmate seeking
      prospective mandamus relief solely related to conditions of
      confinement becomes mooted by that inmate’s subsequent release on
      parole or supervised release. We answer that question in the
      affirmative.

Id.

      Rather than filing a response to this court’s show cause order, Trammell

filed a Request for Continuance, requesting forty-five additional days to respond.

In support of this request, Trammell recounted the seriousness of his medical

condition and financial limitations. Nevertheless, it is readily apparent from

Trammell’s response that he is no longer incarcerated in federal prison. 1

      Although this court is not unsympathetic to Trammell’s serious medical and

financial plight, it is absolutely clear that this court’s opinion in McAlpine

controls the disposition of this case. McAlpine made clear that




      1
        On November 15, 2000, Trammell filed a second request for a
continuance, requesting that this court defer all action in this case until January
15, 2001. That second request reasserts that Trammell’s medical condition is
serious but contains no further information relevant to the question of whether
this case is moot.

                                          -3-
      when an inmate’s claim for prospective injunctive relief regarding
      conditions of confinement becomes moot due to the inmate-
      plaintiff’s release from confinement, the inmate’s parole or
      supervised release status does not, absent some exceptional showing,
      bring that claim under the narrow “capable of repetition, yet evading
      review” exception to the mootness doctrine.

Id. Because Trammell’s petition was limited to a request for mandamus relief

under § 1361, and because the requested relief related exclusively to Trammell’s

conditions of confinement in federal prison, Trammell’s release from custody into

supervised relief renders this case moot. See id. Accordingly, this court

DENIES Trammell’s requests for a continuance and REMANDS to the district

court with instructions to vacate its order and dismiss the case as moot. See id.

                                      ENTERED FOR THE COURT



                                      Michael R. Murphy
                                      Circuit Judge




                                        -4-